DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 10/16/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 9,872,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4. 	Claims 35-38 (dated 10/17/2018) are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: 
 	The IDS filed on 07/27/2021 has been considered by the examiner.
	Claims 35-38 are allowed and are consistent with the decision from the Patent Board Decision on 06/08/2021, i.e., claims 35-38 are allowable. 
	Further search has been updated. No reference is found alone or in any combination with the prior art to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited by claims 35-38 filed on 10/17/2018.
	Therefore, claims 35-38 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/HUY C HO/Primary Examiner, Art Unit 2644